In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-1466
LYDIA G. MAGALLANES,
                                              Plaintiff-Appellant,
                                 v.

SBC,
                                             Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 05 C 4626—Samuel Der-Yeghiayan, Judge.
                          ____________
 ARGUED OCTOBER 20, 2006—DECIDED DECEMBER 15, 2006
                    ____________


 Before EASTERBROOK, Chief Judge, and BAUER and
EVANS, Circuit Judges.
  BAUER, Circuit Judge. The district court dismissed this
case pursuant to a purported settlement agreement.
Magallanes appeals. For the reasons set forth below, we
reverse.


                        I. Background
  On August 12, 2005, Lydia G. Magallanes filed suit
against SBC; on September 26, 2005, she filed an amended
complaint naming Illinois Bell Telephone Company as the
defendant and seeking relief under the Americans With
2                                               No. 06-1466

Disabilities Act, 42 U.S.C. § 12111, et seq.; Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e, et seq.; and the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.
  On January 10, 2006, the district court held a status
conference. At the status conference, Magallanes’s attor-
ney, Jonathan Goldman, presented a motion to with-
draw as plaintiff ’s counsel. Illinois Bell’s attorney, Kendra
Allaband, objected to Goldman’s withdrawal and moved
to enforce what he characterized as a settlement. Allaband
informed the court that the parties had settled the case
on December 2, put the terms of the settlement in writing,
and were awaiting signatures. Goldman, in turn, stated
that he had acted as the plaintiff ’s agent. After this brief
exchange, the district court denied Goldman’s motion to
withdraw as moot1 and dismissed the case, finding that
the parties had reached a settlement. The district court
also retained jurisdiction to enforce the terms of the
settlement. Magallanes timely filed this appeal.


                      II. Discussion
  When reviewing the district court’s threshold deter-
mination of whether parties entered into a valid and
enforceable agreement, we will reverse only if we find that
the lower court abused its discretion. Collins v. Educa-
tional Therapy Ctr., 184 F.3d 617, 620 (7th Cir. 1999). The
question is not whether we agree with the district court’s
ruling, but whether that ruling was reasonable. Hakim v.
Payco-General Am. Credits, 272 F.3d 932, 935 (7th Cir.
2001). We find that it was not.
  A valid and enforceable settlement agreement requires
a meeting of the minds on all material terms. Higbee v.


1
  Although appellant appealed this ruling as well, she con-
ceded that the issue was moot during oral arguments.
No. 06-1466                                                3

Sentry Ins. Co., 253 F.3d 994, 997 (7th Cir. 2001). In order
for a settlement agreement to bind a party, that party
must have expressly or impliedly authorized his or her
agent to enter the agreement. An attorney’s authority
to settle a lawsuit is entirely separate from his authority
to represent a client in litigation and will not be pre-
sumed. Higbee, 253 F.3d at 999. There is nothing in the
record to support the conclusion that the parties had
settled. Particularly, there was no evidence that
Magallanes knowingly and voluntarily consented to a
settlement; there was no evidence that Magallanes had
authorized Goldman to settle under any terms; and there
was no evidence as to any settlement terms.
   We find that the district court abused its discretion in
finding that Magallanes and Illinois Bell had reached a
settlement agreement. The appealed from order is re-
versed, and the case is remanded for reinstatement and,
if necessary, a trial. Circuit Rule 36 shall apply on remand.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—12-15-06